Order entered June 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01467-CV
                                     No. 05-12-01469-CV

                             CRESENCIO BASTIDA, Appellant

                                               V.

               ABEL'S MOBILE HOME SERVICE, INC., ET AL, Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-02287-06
                           Trial Court Cause No. 296-02287-06

                                           ORDER
       By order dated June 19, 2013 we issued a second order in cause number 05-12-10467-CV

regarding an overdue clerk’s record. By letter dated June 20, 2013, the Collin County District

Clerk responded that the clerk’s record had been filed in cause number 05-12-01469-CV and that

the case had been docketed twice in this Court. Our records show that two separate notices of

appeal were filed, one with trial court cause number 296-02287-06, assigned cause number 05-

12-01467-CV, and the other trial court cause number 199-02287-06, assigned cause number 05-

12-01469-CV. Other than the trial court cause numbers, the notices of appeal are identical.
       Accordingly, we VACATE our June 19, 2013 order in cause number 05-12-01467-CV.

We DIRECT the Clerk of the Court to transfer all documents from cause number 05-12-01467-

CV into cause number 05-12-01469-CV.

       We ADMINSTRATIVELY CLOSE cause number 05-12-01467-CV.

       We further DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Collin County District Clerk Andrea Stroh Thompson.

                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE